1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11    ARMANDO RAMIREZ,                                Case No. 1:17-cv-00947-NONE-BAM (PC)
12                  Plaintiff,
                                                      ORDER (1) SETTING SETTLEMENT
13          v.                                        CONFERENCE, (2) REQUIRING PERSONAL
                                                      ATTENDANCE BY CERTAIN INDIVIDUALS,
14    KITT,                                           (3) REQUIRING SETTLEMENT CONFERENCE
                                                      STATEMENT, AND (4) SETTING PRE-
15                  Defendant.                        SETTLEMENT TELEPHONE CONFERENCE

16                                                    Hearing:     Pre-Settlement Telephone
                                                                   Conference
17                                                    Date:        May 21, 2020
                                                      Time:        10:00 a.m.
18                                                    Judge:       Jeremy D. Peterson

19                                                    Hearing:   Settlement Conference
                                                      Date:      June 4, 2020
20                                                    Time:      10:00 a.m.
                                                      Judge:     Jeremy D. Peterson
21                                                    Courtroom: 6

22
23          Plaintiff Armando Ramirez (“Plaintiff”) is a state prisoner appearing pro se and in forma
24   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Defendant Kitt has answered the
25   complaint. (ECF No. 33.)
26          The court has identified this case as appropriate for post-screening alternative dispute
27   resolution (“ADR”). Accordingly, Magistrate Judge Jeremy D. Peterson will hold a settlement
28   conference on June 4, 2020 at 10:00 a.m. in Courtroom 6 at the U.S. District Court, 2500 Tulare
                                                        1
1    Street, Fresno, California, 93721. The court stays this action for a period of 90 days to allow the

2    parties to investigate plaintiff’s claims, meet and confer, and then participate in the settlement

3    conference. The court will issue the necessary transportation order in due course.

4           The court expects that the parties will proceed with the settlement conference in good faith and

5    will attempt to resolve some portion or all of the case.1 If any party believes that the settlement

6    conference will not be productive, a written notice to opt out must be filed within thirty (30) days of

7    the date of the issuance of this order.

8           In accordance with the above, IT IS HEREBY ORDERED that:

9           1. This action is STAYED for 90 days to allow the parties an opportunity to settle their

10              dispute before the discovery process begins. Except as provided herein or by subsequent

11              court order, no other pleadings or other documents may be filed in this case during the stay

12              of this action. The parties shall not engage in formal discovery, but may engage in

13              informal discovery to prepare for the settlement conference.

14          2. This case is set for a settlement conference before Magistrate Judge Jeremy D. Peterson on

15              June 4, 2020, at 10:00 a.m., Courtroom 6 at the United States Courthouse located at 2500

16              Tulare Street, Fresno, California.

17          3. A representative with full and unlimited authority to negotiate and enter into a binding

18              settlement shall attend in person.2

19          4. Those in attendance must be prepared to discuss the claims, defenses and damages. The

20              failure or refusal of any counsel, party or authorized person subject to this order to appear

21              in person may result in the cancellation of the conference and the imposition of sanctions.

22              The manner and timing of Plaintiff’s transportation to and from the conference is within the

23              discretion of CDCR.

24
25
26   1
       If the case does not settle, the Court will then lift the stay of its Discovery and Scheduling Order or
     issue one forthwith.
27
     2
      In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the Court
28   may issue an order at a later date requiring the parties to appear telephonically or by video.
                                                          2
1    5. Defendants shall provide a confidential settlement statement to the following email

2       address: jdporders@caed.uscourts.gov. Plaintiff shall mail his confidential settlement

3       statement to U.S. District Court, P.O. Box 575, Yosemite, CA 95389, and mark the

4       envelope “Confidential Settlement Statement”. Settlement statements shall arrive no later

5       than May 28, 2020. Settlement statements should neither be filed on the docket nor

6       served on any other party. While brevity is appreciated, each statement must include:

7           a. A brief recitation of the facts;

8           b. A discussion of the strengths and weaknesses of the case, from your party’s

9               perspective, and a description of the major issues in dispute;

10          c. An itemized estimate of your expected costs for further discovery, pretrial, and trial

11              matters, expressed in terms of specific dollar amounts and lengths of time;

12          d. Your best estimate of the probability that plaintiff will prevail should this case

13              proceed to trial, in percentage terms;

14          e. Your best estimate of recovery by plaintiff should this case proceed to trial and

15              plaintiff prevail, in specific dollar terms;

16          f. A history of settlement discussions (including a list of any current settlement offers

17              from any party, in specific dollar terms), a candid statement of your party’s current

18              position on settlement, including the amount that you would offer/accept to settle

19              (in specific dollar terms), and a statement of your expectations for settlement

20              discussions;

21          g. A list of the individuals who will be attending the settlement on your party’s behalf,

22              including names and, if appropriate, titles; and

23          h. If the parties intend to discuss at the settlement conference the potential resolution

24              of any actions or claims not in this suit, a description of these additional actions or

25              claims, including any case numbers.

26   6. If any party wishes to opt out of this settlement for the reasons stated above, the party must

27      do so within thirty (30) days of this order by filing a “Notice of Opt Out and Request to

28      Vacate Settlement Conference.”

                                                  3
1         7. Magistrate Judge Jeremy D. Peterson will hold a short, pre-settlement telephonic

2               conference on May 21, 2020, at 10:00 a.m. (dial-in number: 1-888-204-5984; passcode:

3               4446176). Only the pro se plaintiff and lead defense counsel should participate. Counsel

4               for Defendant Kitt shall arrange for plaintiff’s participation by telephone conference. This

5               may require contacting the Litigation Coordinator at the institution where the plaintiff is

6               housed to provide the appropriate dial-in information.

7         8. A failure to follow these procedures may result in the imposition of sanctions by the

8               court.

9
10   IT IS SO ORDERED.

11
       Dated:     April 2, 2020                               /s/ Barbara   A. McAuliffe             _
12                                                     UNITED STATES MAGISTRATE JUDGE
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
